


Exhibit 10.8

 

EMPLOYEE MATTERS AGREEMENT

 

THIS EMPLOYEE MATTERS AGREEMENT (this “Agreement”) is executed effective as of
May 24, 2004, by and among GENERAL ELECTRIC COMPANY, a New York corporation
(“GE”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“GECC”),
GEI, Inc., a Delaware corporation (“GEI”), GE FINANCIAL ASSURANCE HOLDINGS,
INC., a Delaware corporation (“GEFAHI”), and GENWORTH FINANCIAL, INC., a
Delaware corporation (“Genworth”).

 

Statement of Background Information

 

WHEREAS, GE, GECC, GEI, GEFAHI and Genworth have entered into a Master
Agreement, dated May 24, 2004 (the “Master Agreement”); and

 

WHEREAS, it is contemplated by the parties that, for a period of time described
herein, commencing on the Closing Date and ending on the Trigger Date, GE will
continue to cover or cause to be covered as set forth herein the applicable
employees of the Genworth Group in the benefit plans and programs and payroll
procedures maintained by the GE Group; and

 

WHEREAS, it is contemplated by the parties that, for a period of time described
herein, Genworth shall, or shall cause one of its Affiliates to, provide
compensation and employee benefits to the employees of the Genworth Group as set
forth herein; and

 

WHEREAS, the parties desire to set forth in writing the terms and conditions
pursuant to which this Agreement will operate and thereby supplement the
provisions of the Master Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
in the Master Agreement and herein, and other good and valuable consideration,
and contingent upon the Closing, the parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

For the purposes of this Agreement, unless otherwise noted, capitalized terms
shall have the respective meanings specified below:

 

“Affiliate” shall have the meaning ascribed to such term in the Master
Agreement.

 

“Agreement” shall have the meaning ascribed to such term in the preamble hereto,
as amended or supplemented from time to time in accordance with the terms
hereof.

 

“Closing” shall have the meaning ascribed to such term in the Master Agreement.

 

--------------------------------------------------------------------------------


 

“Closing Date” shall have the meaning ascribed to such term in the Master
Agreement.

 

“COBRA” shall mean the continuation coverage requirements under Section 4980B of
the Code and Part 6 of Subtitle B of Title I of ERISA.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, any successor statute thereto and all applicable regulations promulgated
thereunder.

 

“Company” shall mean (i) prior to and on the Closing, each Subsidiary of GE
listed on Schedule 2.2(a)(ii)(B) of the Master Agreement and each entity held by
GE listed on Schedule 2.2(a)(ii)(C) of the Master Agreement and (ii) immediately
after the Closing, each member of the Genworth Group.

 

“Company Employees” shall have the meaning ascribed to such term in Section 3.01
hereof.

 

“Company Plan Services” shall have the meaning ascribed to such term in Section
6.02 hereof.

 

“Company Plans” shall mean all “employee benefit plans” as defined in Section
3(3) of ERISA and all other benefit or compensation plans, programs, policies,
and arrangements sponsored by the Company and covering the Employees, and shall
include, on and following the Closing Date, the Genworth Equity and Long-Term
Performance Award Plan described in Section 5.01 hereof.

 

“Conversion Ratio” shall have the meaning ascribed to such term in Section
5.02(b) hereof.

 

“Effective Time” shall mean the date of, and immediately following, the
effectiveness of a registration statement on

Form S-8 relating to the registration of shares of Class A common stock issuable
pursuant to the Genworth Equity and Long-Term Performance Award Plan.

 

“Employees” shall have the meaning ascribed to such term in Section 3.01 hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, any successor statute thereto and all applicable
regulations thereunder.

 

“European Creditor Business Entity” shall mean the entities set forth on
Schedule 2.9 of the Master Agreement.

 

“European Transition Services Agreement” shall have the meaning ascribed to such
term in the Master Agreement.

 

“Excluded Employee Liabilities” shall have the meaning ascribed to such term in
Article II hereof.

 

“FIGSL” shall mean Financial Insurance Group Service Limited.

 

“GE” shall have the meaning ascribed to such term in the preamble hereto.

 

“GE Group” shall have the meaning ascribed to such term in the Master Agreement.

 

2

--------------------------------------------------------------------------------


 

“GE Payroll and Plan Services” shall have the meaning ascribed to such term in
Section 6.01 hereof.

 

“GE Plans” shall mean all “employee benefit plans” as defined in Section 3(3) of
ERISA and all other benefit or compensation plans, programs, policies, and
arrangements, including workers’ compensation, sponsored by GE or its Affiliate
(other than a Company) and of which the Company is a participating employer, but
shall not include any Company Plan.

 

“GE Retirement Plans” shall mean the GE Pension Plan, GES&SP, GE Excess Benefits
Plan and GE Supplementary Pension Plan.

 

“GECC” shall have the meaning ascribed to such term in the preamble hereto.

 

“GEFAHI” shall have the meaning ascribed to such term in the preamble hereto.

 

“GEI” shall have the meaning ascribed to such term in the preamble hereto.

 

“GEIH Business” shall have the meaning ascribed to such term in Section 3.02
hereof.

 

“GEIH Business Employees” shall have the meaning ascribed to such term in
Section 3.02 hereof.

 

“Genworth” shall have the meaning ascribed to such term in the preamble hereto.

 

“Genworth Business” shall have the meaning ascribed to such term in the Master
Agreement.

 

“Genworth Equity and Long-Term Performance Award Plan” shall have the meaning
ascribed to such term in Section 5.01 hereof.

 

“Genworth 401(k) Plan” shall have the meaning ascribed to such term in Section
7.03(e) hereof.

 

“Genworth Group” shall have the meaning ascribed to such term in the Master
Agreement.

 

“Genworth Plan” shall have the meaning ascribed to such term in Section 7.03(a)
hereof.

 

“Genworth Plan Services” shall have the meaning ascribed to such term in Section
7.04(d)(ii) hereof.

 

“GES&SP” shall mean the GE Savings and Security Program.

 

“International Benefit Transition Date” shall mean, with respect to the
International Employees, the Trigger Date, unless another date has been mutually
agreed to in writing by GE and Genworth, but shall in no event be later than the
date that is six (6) months after the Trigger Date.

 

3

--------------------------------------------------------------------------------


 

“International Employees” shall mean Employees who are assigned to operations
outside of the United States.

 

“International Plan” shall have the meaning ascribed to such term in Section
7.04(b) hereof.

 

“Law” shall have the meaning ascribed to such term in the Master Agreement.

 

“Liabilities” shall have the meaning ascribed to such term in the Master
Agreement.

 

“Master Agreement” shall have the meaning set forth in the preamble hereto.

 

“Mortgage Services Agreement” shall have the meaning ascribed to such term in
the Master Agreement.

 

“Person” shall have the meaning ascribed to such term in the Master Agreement.

 

“Pricing Date” shall mean the date on which the Underwriting Agreements (as
defined in the Master Agreement) are executed and delivered by each of the
parties thereto.

 

“Restricted Employees” shall have the meaning ascribed to such term in Section
9.04 hereof.

 

“Subsidiary” shall have the meaning ascribed to such term in the Master
Agreement.

 

“Term” shall mean the period commencing on the Closing Date and ending on (i)
the Trigger Date or (ii) in the case of the International Employees, the
International Benefit Transition Date.

 

“Transferred Employees” shall have the meaning ascribed to such term in Section
3.01 hereof.

 

“Transition Services Agreement” shall have the meaning ascribed to such term in
the Master Agreement.

 

“Trigger Date” shall have the meaning ascribed to such term in the Master
Agreement.

 

“U.S. Employees” shall mean Employees assigned to operations in the United
States.

 

ARTICLE II

 

ASSUMPTION OF CERTAIN OBLIGATIONS AND LIABILITIES

 

Effective as of the Closing Date, Genworth shall, or shall cause one of its
Affiliates to, assume or retain, as the case may be, any and all Liabilities
(contingent or otherwise) relating to, arising out of or resulting from the
employment or services, or termination of employment or services, of any Person
with respect to the Genworth Business, whenever arising, including, but not
limited to, any Liabilities relating to, arising out of or resulting from (i)
the Company Plans and (ii) each of the individual employment, termination,
retention, severance or other similar

 

4

--------------------------------------------------------------------------------


 

contracts or agreements that relates to an Employee (whether or not such
Employee is located in the United States); except that, Genworth or, if
applicable, its Affiliate (1) shall not assume or retain the Liabilities related
to the GE Plans, except to the extent such assumptions, retentions or the
obligation to make periodic payments under such plans is described elsewhere in
this Agreement, (2) shall not assume or retain the Liabilities solely
attributable to the acts or omissions of the GE Group pertaining to payroll
administration and/or payroll systems services provided by or on behalf of the
GE Group prior to the Trigger Date (excluding attorney fees and costs respecting
pending litigation, unless such fees and costs are attributable solely to
payroll administration and/or payroll systems services provided by or on behalf
of the GE Group prior to the Trigger Date), and (3) shall not assume or retain
the Liabilities related to the current and former GEIH Business Employees, other
than any Liabilities arising prior to the Closing Date which would be allocated
to Genworth or one of its Affiliates consistent with past practices and
procedures or which are solely attributable to the acts or omissions of Genworth
or any of its Affiliates independent of GE and any of its Affiliates.  Such
exceptions in (1), (2) and (3) are collectively referred to as “Excluded
Employee Liabilities”.  For purposes of this Article II, any legal entity whose
assets and liabilities are to be transferred to the Genworth Group on the
Closing Date shall be deemed excluded from the GE Group.

 

ARTICLE III

 

EMPLOYMENT

 

Section 3.01.        Employees.  As of the Closing Date (or as soon as possible
thereafter as permitted by the Laws of any country other than the United
States), (i) Genworth shall, or shall cause its applicable Affiliates
to, continue to employ as a successor employer all of the employees (including
statutory employees) of the Companies (other than the GEIH Business Employees
described below), including all such employees who have rights of employment on
return from any leave or other absence (all such employees hereinafter referred
to as “Company Employees”), and (ii) GE shall, or shall cause its applicable
Affiliates (other than the Companies) to, transfer all employees not employed by
the Companies but assigned to the Genworth Business, including all such
employees who have rights of employment on return from any leave or other
absence (all such employees hereinafter referred to as “Transferred Employees”)
and Genworth shall, or shall cause its applicable Affiliates to, employ as a
successor employer the Transferred Employees.  For purposes of this Agreement,
(i) all Company Employees, (ii) all Transferred Employees, and (iii) those
individuals hired after the Closing Date by the Genworth Business shall
collectively be referred to as “Employees.”  Any Liabilities relating to
Transferred Employees shall be deemed to be Liabilities of Genworth for all
purposes with effect from the Closing Date notwithstanding the fact that certain
Transferred Employees shall only be transferred following the Closing Date as
permitted by the Laws of any country other than the United States.  As of the
Closing Date (or as soon as possible thereafter as permitted by the Laws of any
country other than the United States), Genworth also agrees, or shall cause its
applicable Affiliates, to assume the obligations of any works council agreement
covering the Employees employed by the Companies outside of the United States. 
Notwithstanding the foregoing, any employee who is employed by GEI and assigned
to the Genworth Business on or after the Closing Date shall become an Employee
on the Trigger Date.

 

5

--------------------------------------------------------------------------------


 

Section 3.02.        GEIH Business Employees.  The parties note that pursuant to
Section 3.6 of the Master Agreement, Genworth shall cause FIGSL to transfer the
Excluded Assets, Excluded Contracts and Excluded Liabilities relating to the
businesses or the support of the businesses of the members of the GEIH Group (as
defined in the European Transition Services Agreement but for the purposes of
this Section excluding any European Creditor Business Entity) (the “GEIH
Business”) as of the Closing Date.  Accordingly, by operation of Law, the
contracts of employment of all employees of FIGSL who work primarily for or
primarily in support of the GEIH Business, except for those employees who
provide support to the GEIH Business solely by virtue of FIGSL’s obligations
pursuant to the European Transition Services Agreement, including all such
employees who have rights of employment on return from any leave or other
absence  (all such employees hereinafter referred to as “GEIH Business
Employees”), shall be transferred to the GE Affiliates assuming the relevant
Excluded Assets, Excluded Contracts and Excluded Liabilities (in each case as
defined in the Master Agreement) relating to the GEIH Business with effect from
the Closing Date.  To the extent that any contract of employment of the GEIH
Business Employees is not transferred by operation of Law, GE shall cause the
appropriate GE Affiliate to issue formal offers of employment to any such GEIH
Business Employees.  Any such offer of employment to a GEIH Business Employee
shall be made on terms and conditions identical to such employee’s previous
terms and conditions of employment with FIGSL, and such employee’s period of
continuous employment with FIGSL shall count as part of such employee’s period
of continuous employment with the relevant GE Affiliate.  The effective date of
any new contracts of employment resulting from any such offers and issued
pursuant to this Section 3.02 shall be the Closing Date.

 

ARTICLE IV

 

PAYROLL; BENEFITS

 

Section 4.01.        Payroll.  During the Term, for those Employees who are paid
through GE’s or one of its Affiliate’s payroll system immediately prior to the
Closing Date, such Employees shall continue to be paid through GE’s or one of
its Affiliate’s payroll system.  Those applicable Employees who are hired after
the Closing Date by the Genworth Business shall also be paid through GE’s or one
of its Affiliate’s payroll system during the Term.  For those Employees with
payroll withholding elections (such as those related to income taxes, qualified
retirement plans, group health and welfare plans, etc.) in effect immediately
prior to the Closing Date, such Employees’ elections shall remain the same
during the Term as such elections were as of the Closing Date, except to the
extent an Employee elects (in a manner permitted to employees and plan
participants generally) to change any such election.

 

Section 4.02.        GE Plans.  During the Term, for those Employees who are
eligible to participate in the GE Plans immediately prior to the Closing Date
(or who would become eligible upon meeting certain eligibility requirements or
upon satisfaction of any waiting periods under such plans), such Employees shall
continue to be eligible to participate in such GE Plans, including the General
Electric International Employee Stock Purchase Plan and any comparable
arrangements (but excluding any GE Plan providing for cash or other bonus
awards, stock options, stock awards, restricted stock, other equity-related
awards or long-term performance awards other than the GE Incentive Compensation
Plan as described in Article V hereof).  Those applicable Employees who are
hired after the Closing Date by the Genworth Business shall also

 

6

--------------------------------------------------------------------------------


 

be eligible to participate in the applicable GE Plans during the Term upon
meeting certain eligibility requirements or upon satisfaction of any waiting
periods under such plans.  GE or its Affiliate, as the case may be, shall
continue to be responsible for operating and administering the provisions of the
GE Plans.

 

Section 4.03.        Company Plans.  During the Term, for those Employees who
are eligible to participate in the Company Plans immediately prior to the
Closing Date (or who would become eligible upon meeting certain eligibility
requirements or upon satisfaction of any waiting periods under such plans), such
Employees shall continue to be eligible to participate in such Company Plans. 
Those applicable Employees who are hired after the Closing Date by the Genworth
Business shall also be eligible to participate in the applicable Company Plans
during the Term upon meeting certain eligibility requirements or upon
satisfaction of any waiting periods under such plans.  The applicable Company
shall continue to be responsible for operating and administering the provisions
of the applicable Company Plans with support from GE consistent with past
practice.

 

ARTICLE V

 

INCENTIVE COMPENSATION

 

Section 5.01.        Establishment of Genworth Equity and Long-Term Performance
Award Plan.  Effective as of the date of, and immediately prior to, the
effectiveness of a registration statement on Form S-8 relating to the
registration of shares of Class A common stock issuable pursuant to the Genworth
Equity and Long-Term Performance Award Plan (as hereinafter defined), Genworth
shall, or shall cause one of its Affiliates to, establish, adopt and maintain a
plan or plans for the benefit of selected Employees providing for cash or other
bonus awards, stock options, stock awards, restricted stock, other
equity-related awards and long-term performance awards (collectively, the
“Genworth Equity and Long-Term Performance Award Plan”); provided, however, that
such Employees shall continue to participate in the GE Incentive Compensation
Plan, and Genworth’s plan providing for annual cash or other bonus awards shall
not be effective, until the Trigger Date.  During the Term, GE will cooperate
with Genworth to support its operation and administration of the Genworth Equity
and Long-Term Performance Award Plan.

 

Section 5.02.        Existing Arrangements.

 

(a)           Annual Incentive Compensation.  GE will pay a pro rata bonus
attributable to the portion of the calendar year occurring prior to the Trigger
Date to eligible Employees who immediately prior to the Trigger Date have
participated in the GE Incentive Compensation Plan subject to the terms and
practices of such plan.  Genworth shall reimburse GE promptly for any payments
of such foregoing amounts upon the receipt of billing(s) for such amounts.

 

(b)           GE Stock Options, Stock Appreciation Rights and Restricted Stock
Units.  Except as provided in Schedule I hereof, all GE stock options that are
vested and held by Employees as of the Pricing Date will be exercisable in
accordance with their terms and the GE 1990 Long-Term Incentive Plan.  All GE
stock options that are unvested and held by Employees as of the Pricing Date and
all GE stock appreciation rights (whether or not vested) held by Employees as of
the Pricing Date will be cancelled and converted on the Pricing Date to a like
award of (or denominated in) Genworth common stock based on a ratio equal to the
initial offering price of Genworth common stock divided by the weighted-average
stock price of GE

 

7

--------------------------------------------------------------------------------


 

common stock for the trading day immediately prior to the Pricing Date (the
“Conversion Ratio”), subject to the effectiveness of a registration statement on
Form S-8 relating to the registration of shares of Class A common stock to be
offered by Genworth pursuant to the Genworth Equity and Long-Term Performance
Award Plan.  All GE restricted stock units held by Employees as of the Pricing
Date will be cancelled and converted on the Pricing Date to Genworth restricted
stock units based on the Conversion Ratio, subject to the effectiveness of a
registration statement on Form S-8 relating to the registration of shares of
Class A common stock to be offered by Genworth pursuant to the Genworth Equity
and Long-Term Performance Award Plan.  In all other respects, the converted
awards held by Employees will be subject to the same terms and conditions as set
forth respectively in the original award grants and, if applicable, the GE 1990
Long-Term Incentive Plan; provided, however, that no such awards shall vest
solely as a result of the Trigger Date.  The foregoing cancellation and
conversion of GE stock options, GE stock appreciation rights, and GE restricted
stock units shall immediately be rescinded in all respects in the event that
delivery of the Firm Public Offering Shares (as defined in the Master Agreement)
to the Underwriters (as defined in the Master Agreement) against payment
therefor is not complete within four (4) Business Days (as defined in the Master
Agreement) after the Closing Date.

 

(c)           Long-Term Contingent Performance Incentive Awards.  For purposes
of determining eligibility for long-term contingent performance incentive awards
granted to Employees in March 2003 under the GE Long-Term Incentive Plan for the
2003 through 2005 period, employment with the Company shall be treated as
employment with GE (or an applicable GE Affiliate).  GE will pay a prorated
award, for the 2003 through 2005 period, equal to one-third (1/3)of the payment
that otherwise would be paid in the absence of such proration, in 2006, provided
the terms and conditions for the payment of such award as set forth in the
original grant and the GE 1990 Long-Term Incentive Plan are satisfied.

 

ARTICLE VI

 

PAYMENTS

 

Section 6.01.        GE Payroll and Plan Services.  During the Term, in
consideration for the payment of the Employees through GE’s or one of its
Affiliate’s payroll system, the participation of the Employees in the GE Plans,
and the operation and administration of the GE Plans by GE and its Affiliates
for the benefit of current and former Employees pursuant to this Agreement (the
“GE Payroll and Plan Services”), Genworth shall pay GE, and reimburse it for,
the costs incurred by the GE Group, plus reasonable expenses, associated with
such GE Payroll and Plan Services.  All such foregoing amounts under this
Section 6.01 will be calculated, billed and paid consistent with the practices
and procedures established and uniformly applied to GE businesses; provided,
however, (i) GE shall not bill Genworth to the extent any such costs or expenses
were previously paid by Genworth (as an Affiliate of GE) prior to the Closing
Date and (ii) in no event will Genworth be billed more for the services relating
to (A) the participation of the U.S. Employees in the GE Plans and (B) the
operation and administration of the GE Plans by GE and its Affiliates for the
benefit of current and former U.S. Employees pursuant to this Agreement, than
the cost it would have incurred if it had established mirror plans for the U.S.
Employees during the Term.

 

8

--------------------------------------------------------------------------------


 

Section 6.02.        Company Plan Services.  During the Term, in consideration
for GE’s cooperation in the operation and administration of any Company Plan,
including the Genworth Equity and Long-Term Performance Award Plan established
pursuant to Section 5.01 hereof, by Genworth and its Affiliates for the benefit
of current and former Employees pursuant to this Agreement (the “Company Plan
Services”), Genworth shall pay GE, and reimburse it for, the reasonable costs
incurred by the GE Group that are associated with such Company Plan Services. 
All such foregoing amounts under this Section 6.02 will be calculated, billed
and paid consistent with the practices and procedures established for such
Company Plans in effect immediately prior to the Closing Date or, in the event
of a new service, on a cost liquidation basis; provided, however, GE shall not
bill Genworth to the extent any such costs or expenses were previously paid by
Genworth (as an Affiliate of GE) prior to the Closing Date.

 

Section 6.03.        Other Genworth Obligations.  The amounts described in
Sections 6.01 and 6.02 above shall be in addition to Genworth’s reimbursement
and other obligations under this Agreement, including but not limited to Article
VII hereof.

 

ARTICLE VII

 

ADDITIONAL GENWORTH COVENANTS

 

Section 7.01.        Termination of Participation in GE Plans.

 

(a)           In General.  (i) Except as otherwise specifically provided in this
Agreement, effective as of the Trigger Date, all Employees and their dependents
will cease any participation in, and any benefit accrual under, each of the GE
Plans; provided, that any Employee who as of the Trigger Date has rights of
employment on return from any leave or other absence will terminate
participation in the GE Plans effective as of the close of business on the day
before such Employee returns to active employment with the Company and no
further benefits shall accrue under such GE Plans with respect to such Employee
or any beneficiary thereof effective as of such return date.

 

(ii)           Except as otherwise specifically provided in this Agreement,
neither Genworth nor any other member of the Genworth Group shall assume any
obligations under or Liabilities with respect to, and shall not receive any
right or interest in, any of the GE Plans.

 

(b)           U.S. Retirement Plans.  As of the Trigger Date, Employees shall
cease to accrue benefits, if any, under the GE Retirement Plans.  Effective as
of the Trigger Date, GE shall take all necessary action, if any, to (i) effect
such cessation of participation, and (ii) cause the Employees to be fully vested
in any GE Retirement Plan (to the extent not then fully vested), except that
with respect to the GE Supplementary Pension Plan, GE shall only be required to
vest such Employee if the Employee has had ten (10) years of pension qualified
service.  No assets or liabilities with respect to the GE Retirement Plans shall
be transferred to Genworth as a result of this Agreement.  GE shall pay, or
cause to be paid, directly to the Employees (including their surviving spouses
and beneficiaries) any vested retirement benefits to which they are entitled
under the GE Retirement Plans when eligible to receive such payments under the
terms of such plans.

 

9

--------------------------------------------------------------------------------


 

(c)           U.S. Post-Retirement Welfare Benefits.  GE and its applicable
Affiliates shall retain any obligations they may have to provide post-retirement
welfare benefits in accordance with the terms of the GE Life, Disability and
Medical Plan, as in effect from time to time, to all former Employees of the
Genworth Business and their eligible dependents who are currently receiving such
benefits as of the Trigger Date.  In addition, GE and its applicable Affiliates
shall remain obligated to provide such coverage, consistent with the terms of
such plan as in effect from time to time, to all Employees and their eligible
dependents who, as of the Trigger Date, are participants in the plan and either
(i) have completed twenty-five (25) years of continuous service or pension
qualified service with the Company, its Affiliates and their respective
predecessors or (ii) have attained at least sixty (60) years of age and have
completed at least ten (10) years of continuous service, in either case upon
such Employees’ election to participate in the GE Life, Disability and Medical
Plan.  Such participation shall be under circumstances and at the applicable
contribution levels entitling them to receive such benefits pursuant to the
terms of the GE Life, Disability and Medical Plan as in effect from time to
time.  Genworth shall reimburse GE promptly for any payments of post-retirement
welfare benefits made by GE or its applicable Affiliates to the eligible
Employees and their eligible dependents pursuant to such coverage upon the
receipt of periodic billings for such amounts.

 

(d)           U.S. Other Welfare Benefits.  Except as otherwise expressly
provided in this Agreement, GE or one of its Affiliates shall retain
responsibility under the GE Plans that are welfare benefit plans in which the
Employees participate with respect to all amounts that are payable by reason of,
or in connection with, any and all welfare benefit claims made by the Employees
and their eligible dependents but only to the extent such claims were incurred
prior to the Trigger Date.  However, Genworth shall reimburse GE promptly for
(i) (A) any payments of welfare benefits made by GE or one of its Affiliates on
or after the Trigger Date to eligible Employees and their eligible dependents
pursuant to any self-insured GE Plans with respect to claims incurred prior to
the Trigger Date or (B) any payments of welfare benefits made by GE or one of
its Affiliates on or after the Trigger Date to eligible Employees who are
inactive as of the Trigger Date and their eligible dependents pursuant to any
self-insured GE Plans with respect to claims incurred the day before such
Employees’ return to active employment with the Company, and (ii) any payments
of premiums made by GE or one of its Affiliates on behalf of eligible Employees
who are inactive as of the Trigger Date and their eligible dependents pursuant
to any insured GE Plans with respect to coverage ending the day before such
Employees’ return to active employment with the Company, in each case upon the
receipt of periodic billings for such amounts. Genworth and its Affiliates shall
be otherwise responsible for welfare benefit claims made by the Employees and
their eligible dependents to the extent such claims were incurred on or after
the Trigger Date.

 

Section 7.02.        Compensation.  For a period from the Closing Date until at
least one year following the Trigger Date (or for such longer period as required
by the Laws of any country other than the United States), each Employee shall be
entitled to receive while in the employ of the Company at least the same (on an
aggregate basis) salary, wages, bonus opportunities and, in the case of an
International Employee, other compensation as were provided by the Company, or
were otherwise applicable, to such Employee immediately prior to the Closing
Date.

 

10

--------------------------------------------------------------------------------


 

Section 7.03.        U.S. Benefits.

 

(a)           Genworth Plans.  Effective as of the Trigger Date, Genworth shall,
or shall cause one of its Affiliates to, establish, adopt and maintain for a
period of at least one year following the Trigger Date such employee benefits
pursuant to plans, programs, policies and arrangements for the U.S. Employees
that provide benefits to such U.S. Employees that are at least substantially
comparable in the aggregate to the value of those benefits provided to them
pursuant to the GE Plans in effect immediately prior to the Trigger Date (each
such plan, program, policy and arrangement, a “Genworth Plan”).  For avoidance
of any doubt, no plan of the types described in Section 5.01 hereof shall be
taken into account in determining whether the Genworth Plans are substantially
comparable in the aggregate.  Notwithstanding any of the foregoing to the
contrary, Genworth shall, or shall cause one of its Affiliates to, provide
severance benefits to any U.S. Employee who is laid off during the one-year
period following the Trigger Date in an amount that is at least equal to the
severance benefits that would have been paid to such employee pursuant to the
terms of the applicable GE or GECC severance plan as in effect immediately prior
to the Trigger Date, to be calculated, however, on the basis of the U.S.
Employee’s compensation and continuous service at the time of the layoff.

 

(b)           Past Service Credit.  All U.S. Employees shall be credited for
service with the Company, GE, their respective Affiliates and their respective
predecessors on and prior to the Trigger Date under all Genworth Plans and
practices in which they become participants for all purposes, but excluding
benefits accrual under any defined benefit plan, to the extent such service was
credited under the corresponding GE Plan and practices.

 

(c)           Group Health Plans.  Genworth shall, or shall cause one of its
Affiliates to, cause the Genworth Plans to waive any pre-existing conditions
limitation and recognize expenses incurred by a U.S. Employee prior to the
Trigger Date for purposes of out-of-pocket maximums and deductibles with respect
to the calendar year in which the Trigger Date occurs.

 

(d)           Vacation.  Genworth shall, or shall cause one of its Affiliates
to, recognize any unused vacation entitlement of the U.S. Employees as of the
Trigger Date, and provide all U.S. Employees such unused vacation entitlement.

 

(e)           401(k) Plan.  Effective as of the Trigger Date, Genworth shall
have in effect a qualified defined contribution plan (the “Genworth 401(k)
Plan”) that includes a qualified cash or deferred arrangement within the meaning
of Section 401(k) of the Code designed to provide benefits as of the Trigger
Date to the U.S. Employees participating in the GES&SP immediately prior to the
Trigger Date.  Effective as of the Trigger Date, each U.S. Employee who was a
participant in the GES&SP shall be entitled to a distribution of his or her
respective account balance in accordance with the terms of the GES&SP.  The
Genworth 401(k) Plan shall provide for the receipt of such individual rollovers
of benefits so distributed from the GES&SP.

 

(f)            COBRA.  Following the Trigger Date, Genworth shall, or shall
cause one of its Affiliates to, provide continuation health care coverage to all
U.S. Employees and their qualified beneficiaries who incur or incurred a
qualifying event in accordance with COBRA at any time with respect to claims
incurred on or after the Trigger Date.

 

11

--------------------------------------------------------------------------------


 

Section 7.04.        International Benefits.

 

(a)           International Employees.  In the case of the International
Employees, Genworth shall, and shall cause its Affiliates to, comply with any
applicable foreign Law governing the terms and conditions of their employment,
employment practices or severance of employment.

 

(b)           Continuation of International Plans.  If an employee benefit plan,
program, policy or arrangement is subject to the Laws of a country other than
the United States (an “International Plan”) and covers only International
Employees, Genworth shall, or shall cause one of its Affiliates to, assume or
continue, as the case may be, sponsorship over and assumption of all obligations
with respect to such International Plan.  Such International Plan shall be
continued on the same terms for such International Employees for a period of at
least one year following the Trigger Date or such longer period as may be
required under applicable foreign Law or practice.

 

(c)           Transfer of National Mutual Retirement Benefits Fund.  As of the
Closing Date, Genworth shall cause FIGSL to transfer sponsorship of the National
Mutual Retirement Benefits Fund, and GE shall, or shall cause one of its
Affiliates to, assume sponsorship over and assumption of all obligations and
assets with respect to such Fund.

 

(d)           Establishment of International Plans.  (i) If an International
Plan sponsored by GE or its Affiliate (other than a Company) covers employees of
the GE Group in addition to International Employees, effective as of the
International Benefit Transition Date, Genworth shall, or shall cause one of its
Affiliates to, establish or maintain for the benefit of such International
Employees (and not former International Employees) benefit plans for a period
from the International Benefit Transition Date until at least one year following
the Trigger Date or such longer period as may be required under applicable
foreign Law or practice that, together with the International Plans described in
Section 7.04(b) above, provide benefits to such International Employees that are
at least substantially comparable in the aggregate to the value of those
benefits provided to them pursuant to the corresponding International Plans in
effect immediately prior to the International Benefit Transition Date.  In
addition, the benefits or employment practices provided by Genworth or its
Affiliates pursuant to this Section 7.04(d)(i) shall be at such level and design
so that no severance or similar payment to such International Employees shall be
triggered, and shall comply with applicable foreign Law.  In the event that any
such severance or similar payment is triggered under a GE Plan, Genworth shall
reimburse GE promptly for any payments of such foregoing amounts upon the
receipt of billing(s) for such amounts.  All obligations attributable to such
International Employees under such International Plans shall be assumed by
Genworth and its Affiliates under such Genworth benefit plans as of the
International Benefit Transition Date.

 

(ii)           If an International Plan sponsored by Genworth or its Affiliate
(other than a member of the GE Group) covers employees of the GE Group in
addition to International Employees, effective as of the International Benefit
Transition Date, GE shall, or shall cause one of its Affiliates to, establish or
maintain benefit plans for the benefit of such current (and not former)
employees of the GE Group.  All obligations attributable to such current
employees of the GE Group under such International Plans shall be assumed by GE
and its

 

12

--------------------------------------------------------------------------------


 

Affiliates under such GE benefit plans as of the International Benefit
Transition Date.  During the Term, in consideration for participation of the
employees of the GE Group in any International Plan sponsored by Genworth or its
Affiliate and the operation and administration of such International Plans by
Genworth and its Affiliates for the benefit of current and former employees of
the GE Group pursuant to this Agreement (the “Genworth Plan Services”), GE shall
pay Genworth, and reimburse it for, the costs incurred by the Genworth Group,
plus reasonable expenses, associated with such Genworth Plan Services.  All such
foregoing amounts under this Section 7.04(d)(ii) will be calculated, billed and
paid consistent with the practices and procedures established for such
International Plans in effect immediately prior to the Closing Date; provided,
however, Genworth shall not bill GE to the extent any such costs or expenses
were previously paid by GE (or an Affiliate of GE) prior to the Closing Date.

 

(e)           Funded International Plan.  To the extent that any International
Plan described in Section 7.04(d) above is a funded defined benefit or defined
contribution pension plan with assets residing in a trust, GE and Genworth,
respectively, shall determine a proportionate amount of the trust assets
corresponding to, and not to exceed the liabilities under, such plan that is
attributable to the International Employees and current employees of the GE
Group, respectively.  Such amount shall be transferred from such trust to the
corresponding trust for the pension plan referred to in Section 7.04(d) above as
soon as practicable after the International Benefit Transition Date unless
contrary to applicable foreign Law.  The amount to be transferred shall be
determined by the plan sponsor subject to mutual agreement by GE and Genworth
and, in the case of defined benefit pension plans, shall be based upon generally
accepted country- and plan-specific actuarial assumptions and the accrued (but
not projected) benefit obligation method.  Notwithstanding the foregoing
provisions of this Section 7.04(e), no part of the trust assets of the Canadian
General Electric Pension Plan shall be transferred from such plan’s trust fund
to the corresponding trust for the Genworth pension plan referred to in Section
7.04(d) above, and GE shall retain all obligations attributable to the
International Employees under the Canadian General Electric Pension Plan accrued
as of the International Benefit Transition Date applicable to such employees.

 

(f)            Past Service Credit.  In addition to the other requirements of
this Section 7.04, the International Employees shall be credited with service
consistent with the principles set forth in Section 7.03(b) above and applicable
Law.

 

Section 7.05.        No Guarantee of Continued Employment.  Neither Genworth nor
any of its Affiliates shall be obligated to continue to employ any Employee for
any specific period of time, subject to applicable Law.

 

Section 7.06.        Claims Assistance.  Genworth shall, and shall cause each
other Company to, permit Employees to provide such assistance to GE as may be
required in respect of claims arising from the employment relationship against
GE or its Affiliates, whether asserted or threatened, to the extent that, in
GE’s opinion, (a) an Employee has knowledge of relevant facts or issues, or (b)
an Employee’s assistance is reasonably necessary in respect of any such claim.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

PERFORMANCE AND COOPERATION

 

Section 8.01.        Level of Performance.  In performing its obligations under
this Agreement, each of GE and Genworth agrees that it and its respective
Affiliates, as applicable, shall in good faith exercise the same standard of
care as each has used to perform such services for its own account and for its
other employees, except as mutually agreed to in writing by GE and Genworth.

 

Section 8.02.        Delivery of Information; Cooperation Between the Parties. 
GE and Genworth shall, and shall cause their respective Affiliates to, provide
each other with all such information and materials reasonably necessary to
effect GE’s and Genworth’s prompt and complete performance of their duties and
obligations under this Agreement and the GE Plans.  The parties agree that they
shall cooperate with each other and shall act in such a manner as to promote the
prompt and efficient completion of the obligations hereunder.

 

ARTICLE IX

 

NON-HIRE; NON-SOLICITATION

 

Section 9.01.        Non-Hire.

 

(a)           From the date of this Agreement until the Trigger Date, no member
of the Genworth Group will, without the prior written consent of GE, either
directly or indirectly, on its own behalf or in the service of or on behalf of
others, hire, or attempt to hire, any person employed by any member of the GE
Group.

 

(b)           From the date of this Agreement until the Trigger Date, no member
of the GE Group will, without the prior written consent of Genworth, either
directly or indirectly, on its own behalf or in the service of or on behalf of
others, hire, or attempt to hire, any person employed by the Genworth Group.

 

Section 9.02.        Non-Solicitation by Genworth Group.

 

(a)           For a period of one year following the Trigger Date, no member of
the Genworth Group will, directly or indirectly, induce or attempt to induce to
leave the employ of any member of the GE Group any person who at the time
occupies a position:  (i) assigned to the Senior Executive Band, (ii) assigned
to the Executive Band and employed in the GE businesses known as Asset
Management, GE Capital International Services, Inc., Consumer Finance, or
Employers Reinsurance Corporation, or (iii) involved in risk modeling at GE’s
Global Research and Development Center, whether or not such employee is a
full-time or a temporary employee of the GE Group, and whether or not such
employment is pursuant to written agreement.

 

(b)           For a period of two years following the Trigger Date, no member of
the Genworth Group will, directly or indirectly, induce or attempt to induce to
leave the employ of any member of the GE Group any person who at the time is
serving as an Officer of GE.

 

14

--------------------------------------------------------------------------------


 

Section 9.03.        Non-Solicitation by GE Group.

 

(a)           For a period of one year following the Trigger Date, no member of
the GE Group will, directly or indirectly, induce or attempt to induce to leave
the employ of any member of the Genworth Group any person who occupies a
position: (i) assigned to the Senior Executive Band, (ii) assigned to the
Executive Band, (iii) assigned to the Senior Professional Band and working in
the functional areas of sales and marketing, risk management, actuarial
services, finance, capital markets – management, product development –
management, information technology or the Genworth Leadership Development
Program, or (iv) involved in risk modeling, whether or not such employee is a
full-time or a temporary employee of the Genworth Group, and whether or not such
employment is pursuant to written agreement.

 

(b)           For two years following the Trigger Date, no member of the GE
Group will, directly or indirectly, induce or attempt to induce to leave the
employ of any member of the Genworth Group any person who, on the day before the
Trigger Date, occupied a GE Officer position.

 

Section 9.04.        Exceptions.  Notwithstanding the limitations in Sections
9.02 and 9.03 hereof applicable to particular categories of GE and Genworth
employees (collectively, the “Restricted Employees”), such limitations will not:
(i) prohibit members of the GE Group or the Genworth Group from attempting to
hire or hiring any Restricted Employee after the termination of such employee’s
employment by a member of the GE Group or the Genworth Group or (ii) prohibit
members of the GE Group or Genworth Group from placing public advertisements or
conducting any other form of general solicitation that is not specifically
targeted towards the Restricted Employees, including, but not limited to, the
use of an independent employment agency or search firm whose efforts are not
specifically directed at Restricted Employees.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01.      Headings.  The headings contained herein are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

Section 10.02.      Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties to each such agreement in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be as effective as delivery of a manually executed counterpart
of any such Agreement.

 

Section 10.03.      Assignment; No Third-Party Beneficiaries.  This Agreement
shall not be assigned by any party hereto without the prior written consent of
the other parties hereto.  This Agreement is for the sole benefit of the parties
to this Agreement and their permitted successors and assigns and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

15

--------------------------------------------------------------------------------


 

Section 10.04.      Amendment.  No provision of this Agreement may be amended or
modified except by a written instrument signed by all the parties to such
agreement.  No waiver by any party of any provision hereof shall be effective
unless explicitly set forth in writing and executed by the party so waiving. 
The waiver by either party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other subsequent breach.

 

Section 10.05.      Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced under any Law or as
a matter of public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties to this Agreement shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
greatest extent possible.

 

Section 10.06.      Entire Agreement.

 

(a)           Except as otherwise expressly provided in this Agreement, this
Agreement constitutes the entire agreement of the parties hereto with respect to
the subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the parties hereto
with respect to the subject matter of this Agreement.

 

(b)           In addition to the responsibilities and obligations set forth
herein, (i) the parties to the Transition Services Agreement shall have certain
other employment-related responsibilities and obligations as set forth therein,
(ii) the parties to the European Transition Services Agreement shall have
certain other employment-related responsibilities and obligations as set forth
in Clauses 4.8 and 13.4 thereof, and (iii) the parties to the Mortgage Services
Agreement shall have certain other employment-related responsibilities and
obligations as set forth therein, including Section 4.02 thereof.

 

Section 10.07.      Coordination with Master Agreement.  The following articles
and sections from the Master Agreement are hereby incorporated by reference as
if fully set forth herein:  Section 6.2 (Confidentiality); Section 6.5
(Allocation of Costs and Expenses); Article IX (Dispute Resolution); 10.2
(Governing Law); Section 10.4 (Force Majeure); and Section 10.6 (Notices).

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed as of the date first above written.

 

 

GENERAL ELECTRIC COMPANY

 

 

 

 

 

By:

/s/ Dennis D. Dammerman

 

 

Name: Dennis D. Dammerman

 

Title: Vice Chairman and Executive Officer

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ James A. Parke

 

 

Name: James A. Parke

 

Title: Vice Chairman and Chief Financial Officer

 

 

 

 

 

GEI, INC.

 

 

 

 

 

By:

/s/ Richard D'Avino

 

 

Name: Richard D'Avino

 

Title: Senior Vice President

 

 

 

 

 

GE FINANCIAL ASSURANCE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Kathryn A. Cassidy

 

 

Name: Kathryn A. Cassidy

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

GENWORTH FINANCIAL, INC.

 

 

 

 

 

By:

/s/ Leon E. Roday

 

 

Name: Leon E. Roday

 

Title: Senior Vice President, General Counsel and Secretary

 

17

--------------------------------------------------------------------------------


 

Schedule I

 

SPECIAL EQUITY COMPENSATION ARRANGEMENTS

 

1.                                       Michael Fraizer’s vested GE stock
options will be cancelled and converted on the same basis as unvested GE stock
options are cancelled and converted under this Agreement.

 

18

--------------------------------------------------------------------------------
